Title: Joseph C. Cabell to James Madison, 28 October 1830
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Edgewood.
                                
                                28 Oct: 1830.
                            
                        
                         
                        I set out from this place for Charlottesville on the [11]th & returned home on the 17th inst., having
                            spent a part of the 15th & 16th at the University. The difficulty as to the boundary of duties between Doct:
                            Blatterman & Col: Colonna appeared no longer to exist. I did not see the latter, as he resided without the
                            precincts, at Xaup[i]’s, and there was no particular reason why I should call on him. I was the more disposed to decline
                            calling, from my perfect conviction that his Italian accent, & want of general literature, would prevent me on a
                            future occasion from voting for his continuance in his present situation. I had several interviews with Doctr. Blatterman,
                            the result of which was a confirmation of my favorable dispositions toward him. He appears to be deeply affected by the
                            late proceedings of the board of Visitors, & repeatedly shed tears in speaking of them. Those proceedings seem to
                            have had a favorable effect on his conduct as a Professor, and if they should not drive him from the Institution, will
                            make him one of its most valuable members. He has advertized his property in the country for sale, & altho’ he has
                            not done so, as to his buildings and lots near the University, I believe it proceeds from perfect despair of getting their
                            value. His wife continues her school, & he occasionally visits her: but he still occupies & spends most of
                            his time in his pavilion, and appears to undergo great labour in the discharge of his duties. Whilst Colonna attends to
                            the Junior classes, he conducts the Senior. Until I visited him of late I was unable to recollect how we had augmented his
                            duties. I was made sensible how much we had done so, or how much he has advanced in the discharge of them, by seeing his
                            various courses of written Lectures. He is actually preparing & delivering, a separate course on English, French,
                            Spanish, Italian & German Literature, besides a course of Lectures on History, making in the whole six courses,
                            the five first of which he is now for the first time composing or compiling. He read me specimens of these Lectures,
                            & they appeared to me to be executed with ability. The task which he is executing is Herculean, and his
                            fulfillment of it will doubtless raise him in the scale of public opinion. My view was very cursory, but what passed on
                            the occasion, strengthened my impression of the expediency of an Assistant in the lower duties of this professorship, and
                            of the importance of retaining Doct: Blatterman. He did not hesitate to say that he was inclined to leave the institution;
                            but his remarks went to shew that he would prefer to remain, if the late arrangements could be modified. He complains of
                            injustice of course, but the burthen of his complaint is that we have lessened his compensation whilst we have added to
                            his duties. He considers Colonna altogether unfit for his station, & seemed to be on bad terms with him. He
                            admitted the expediency of an assistant; but thinks that he should be allowed to select one on his responsibility
                            & upon his own terms, & alleges that he could get a competent one from Paris, for a moderate compensation,
                            very far short of the deduction now made from his salary & fees. He desires also to retain his Pavilion &
                            garden. Upon these conditions, he seemed to think that his continuance permanently would be advisable, especially as he
                            has in some sort, identified himself with the institution. I spoke with Doct: Patterson on this subject, who suggested
                            that the 3d. of the Salary might be properly withdrawn, but that it would be better to give him the fees. I intimated to
                            Doct: B. that the Visitors might possibly modify their late resolutions, & expressed my high approbation of his
                            various Lectures on Literature, assuring him that I believed they would augment his class, & redound greatly to
                            his reputation. I more than ever deprecate the rash policy of driving such a man from the Institution, when we know that
                            his learning will go with him, not to return in another, & when we hold our ablest professors by a brittle tenure.
                            I am inclined to the opinion that I should do well to apprize Mr. Hervé, that the exact compensation offered to him of
                            late, may not be offered in future. He probably would come for $500. I had a good deal of conversation with Doct:
                            Dunglison, and am sorry to perceive that he is thinking seriously of getting some other more profitable situation in some
                            of our larger towns. The medical school has sensibly declined in numbers: & Doct: D. thinks it never will prosper
                            from the defects of the situation. His chief reason is, that the Academical Schools contribute nothing to the Medical
                            & this result he thinks will continue, because after an Academical Course, young men are tired of the place,
                            & prefer new situations. I replied to him, that an objection standing on no better foundation might in my opinion
                            be removed, & cited as proof the success of the Transylvania School. The present depressed state of the Medical
                            School, is certainly sufficient to justify Doct: D. in endeavoring to mend his situation. I would do a good deal to retain
                            him, but doubt whether we shall be able to do so. The present state of things in that department, brings up the question,
                            whether it would be advisable to create the professorship of Anatomy & Surgery, and whether it would not be best
                            to continue the place of Demonstrator, with a small amt. of compensation, & on a scale of perfect subordination,
                            so as to increase the relative compensation of the head of the Department. Doctor Johnson complains bitterly of his
                            situation, & of having been deceived in regard to his expected advancement in the
                            institution. He again assured me that he should not continue in his present situation, & speaks of going to
                            France. I was not so much surprized at these declarations, as I was to hear from the Doct: himself, after all that has
                            passed, that he is now of opinion that the alterations at the Anatomical theater which he has been urging for three years,
                            & which the Board lately directed to be made, are not necessary, because less expensive substitutes may be
                            adopted. Doct: D. first informed me of this change in the mind of the Demonstrator, & I was, I confess, difficult
                            of belief, till I made the enquiry & had the assurance from the latter in person. Upon the whole, as this
                            gentleman is always dissatisfied, & always threatening to leave the place, and whilst he complains of deception,
                            does not seem to know what arrangements will please him, I think the better way will be to let him depart, &
                            perhaps to take care to make his successor a mere instrument in the hands of the [pro]fessor of medicine; at least till
                            the prospects of the department materially change. There must be two grades of instructors in the Institution. But these
                            subordinates are ever striving to be coordinate with the heads of the Departments, & fire at the bare idea of
                            inferiority. The general state & condition of the University gave me great satisfaction.
                        Your Letter to the Editors of the North American Review has given me the most heartfelt satisfaction, as it
                            is lucid, conclusive & unanswerable, & I have no doubt will have an effect equal to that produced by your
                            letters on the Tariff; that is to say, an effect as great, as ever was produced by any document in any age or country. The
                            mad conduct of the Southern States has prepared the nation for it: and I have not a doubt that it will settle the great
                            questions to which it relates. That kind providence may preserve you many years, for such great & inestimable
                            services, is, dear Sir, the fervent & unceasing prayer of your ever affectionate & devoted friend
                            & servt.
                        
                        
                            
                                Jos: C: Cabell
                            
                        
                    